DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 Feb 2022.
Applicant's election with traverse of group I, claims 1-5 in the reply filed on 23 Feb 2022 is acknowledged. The traversal is on the ground(s) that a search of one group would necessarily encompass a search for the subject matter of the remaining groups and that there is no search burden. This is not found persuasive because the search for the method of forming a parting grooving insert requires a specific search area and search terms in order find the specifics of using a grinding wheel and orienting the insert relative to the grinding wheel. A slot milling disc (group II) would not be covered by this search. Similarly, a search for a milling disc would not cover any grinding processes. Group III, which is directed toward a parting/grooving insert only, does not require the particulars of groups I or II, as only a structure for a parting/grooving insert is included in the claims. Therefore, a search of group III would not cover the subject matter of a grinding method or a milling disc.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the axis of rotation” in line 2. This should read “an axis of rotation” to ensure clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the “the parting/grooving insert is gradually moved between the position of grinding the left side clearance surface and the main clearance surface thus grinding the left hand corner radius surface, and/or wherein the parting/grooving insert is gradually moved between the position of grinding the right side clearance surface and the main clearance surface thus grinding the right hand corner radius surface.” This is unclear for several reasons. There is no antecedent basis for “the position of grinding,” making it unclear what this position is referring to. Is this a location on the insert or a location on the grinding surface? The use of the term “and/or” also makes it unclear which limitations or combinations of limitations are included in the claim. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP 2013-193134, translation provided) in view of Matsubara (JP 2000-280105, translation provided).
Regarding claim 1, Okada teaches a method of grinding a parting/grooving insert by rotating a grinding wheel including a plane grinding surface (grinding wheel 10 with surface 11 shown in fig 12), having a normal vector parallel to an axis of rotation (C) and a tangential direction of rotation in the grinding surface plane (tangential direction represented by circular lines around the grinding wheel shown in fig 12), comprising: providing a parting/grooving insert (1), the insert including a rake surface (3), a main clearance surface (4a), and a main cutting edge (5a) formed between the rake surface and the main clearance surface (fig 1); orienting and positioning the parting/grooving insert relative to the plane grinding surface such that the main clearance surface is parallel to the plane grinding surface ([0047]), and such that a normal vector of the main cutting edge, as seen in the plane of the main clearance surface and in the direction of rotation, forms an angle to the tangential direction of rotation at the position of the parting/grooving insert, and grinding the main clearance surface to provide grinding marks having an angle to the normal vector of the main cutting edge corresponding to the angle to the tangential direction of rotation ([0046], [0067]; fig 5; grinding marks are perpendicular to the cutting edge, forming a 90 degree angle). Okada does not teach the angle being between 20 and 70 degrees from a parallel orientation. Matsubara teaches a method of grinding a parting/grooving insert including positioning the parting-grooving insert relative to a plane grinding surface such that a normal vector of the main cutting edge as seen in the plane of the main clearance surface and in the direction of rotation forms an angle to the tangential direction of rotation at the position of the parting/grooving insert (as shown in fig 5), the angle being at least 20 degrees and less than 70 degrees from a parallel orientation ([0027]; 45 degrees). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to orient the insert of Okada at an angle of between 20 and 70 degrees in order to form grinding marks which reduce the likelihood of cracks as taught by Matsubara ([0011]).
Regarding claims 2 and 3, Okada, as modified, teaches all the limitations of claim 1 as described above. Matsubara further teaches the angle to the tangential direction of rotation is at least 30 degrees and less than 60 degrees from a parallel orientation ([0011]). 
Regarding claim 4, Okada, as modified, teaches all the limitations of claim 1 as described above. Okada further teaches the parting/grooving insert includes left and right side clearance surfaces (4b) and wherein the cutting edge includes a left side cutting edge (5b) formed between the rake surface and the left side clearance surface, and a right side cutting edge (5b) formed between the rake surface and the right side clearance surface (shown in figs 1 and 2), and for each respective clearance surface, orienting and positioning the parting/grooving insert relative to the grinding surface such that the respective clearance surface is parallel to the grinding surface, and such that the normal vector has an angle to the tangential direction of rotation at the position of the parting/grooving insert the angle of at least 20 degrees from parallel orientation (fig 12, positions 11c; [0052-0053]; 45 to 70 degrees). 
Regarding claim 5, Okada, as modified, teaches all the limitations of claim 4 as described above. Okada further teaches the parting/grooving insert includes a left hand corner radius surface (4c) disposed between the main clearance surface (4a) and the left side clearance surface (4b), and a right hand corner radius surface (4c; corner radius surfaces formed on left and right sides as shown in figs 1 and 2) disposed between the main clearance surface and the right side clearance surface (figs 1 and 2), and wherein the parting/grooving insert is gradually ground between the left side clearance surface and the main clearance surface thus forming the left hand corner radius surface, and wherein the parting/grooving insert is gradually ground between the right side clearance surface and the main clearance surface thus forming the right hand corner radius surface (as best understood by examiner (see 112b rejection above), the left and right corner radius surfaces 4c of Okada are formed by grinding and have a gradual curve between the side clearance surfaces and the main clearance surface; [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar method for forming parting/grooving inserts are cited, including those with similar groove geometry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723